DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/02/2022 have been fully considered but they are not persuasive. 
Regarding claims 1-9 and 12-20, applicant argues that the independent claims 1, 12, and 17 have been amended to overcome the prior art, and that the claim limitations of “define a number of operating points based on the measurements of the plurality of sensors” is not disclosed by the prior art teachings, in particular, Foslien.  Examiner acknowledges applicant’s remarks; however, respectfully disagrees with remarks that Foslien fails to teach and disclose the amended limitations.  Foslien teaches [Par. 0029] about defining a relationship between a number of different operating points (operational phases) and measurements of the plurality of sensors.  In particular, the examiner contends that Foslien teaches about how the number of different operational phases are associated with different sensor data (e.g. not all sensor data corresponds to each of the operating phases); therefore, by evaluating the current sensor data available, the processor necessarily defines which operational phases will be a part of the analysis.  Therefore, the examiner contends that under the broadest reasonable interpretation, the teachings of Foslien still read on the amended limitation of “define a number of operating points based on the measurements of the plurality of sensors” as recited in the claimed invention.
Additionally, the examiner contends that the amended limitation as recited is quite broad and does not provide much specificity on how and to what extent the operating points are defined based on the measurements.  For example, the claimed limitation do not state that any type of calculation or analysis is performed on the measurements to arrive at defining the operating points.  Therefore, the examiner takes the interpretation that the operating points can simply be defined based on the measurements by associating certain operating points with certain measurement sensors and their data.  If the applicant’s intent is to perform some kind of calculation or analysis using the measurements to establish operating points, then the claims should include limitations to clearly state this and show that such a technique is being implemented.  For all the reasons set for above, the rejection of claims 1-9 and 12-20 is maintained.

Applicant’s arguments, see pg. 8, filed 8/02/2022, with respect to claim 11 have been fully considered and are persuasive.  The rejection under USC 103 of claim 11 has been withdrawn.  Examiner agrees with applicant remarks that the combined teachings of Foslien, Alcala, Roverso, and Shumpert fail to anticipate or render obvious each and every aspect of claim 11.  Specifically, claim 11 further recites that defining the operating points is based on a particular technique based on a receding horizon filtering, comparison with filtered values, and clustering based on measurements of specified variables.  None of the prior art provide any teaching for a particular technique or analysis that is used for defining the number of operating points as claimed and defined by claim 11. Further, these limitations provide a particular technique that relates how the operating points are defined based on the measurements that distinguishes from the prior art teachings of Foslien and is not remedied by the additional teachings of Alcala, Roverso, and Shumpert.  Therefore, the previous rejection of claim 11 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foslien et al. (US 2007/0124113) in view of Alcala et al. (“Analysis and generalization of fault diagnosis methods for process monitoring;” 2011), and Roverso (US 2011/0010318).

With respect to claim 1, Foslien discloses a processor-based controller [Par. 0043] configured to: 
acquire training measurements from a plurality of sensors over time (historical sensor data; PCA provides a mechanism for modeling the many interdependent variables in a turbine engine as a function of time for repeated cycles) [Par. 0005, 0013, 0014]; 
perform a principal components analysis of the training data to generate a principal components model defining a principal components component (characterized in load vectors) [Par .0013, 0014, 0028, 0029] (the multiway PCA mechanism includes a plurality of load vectors, each of the plurality of load vectors representing a principal component in the turbine engine sensor data from the multiple operational phases. The load vectors are preferably developed using sets of historical sensor data); 
acquire current measurements from the plurality of sensors [Fig. 9; 902] & [Par. 0013, 0014, 0030]; 
define a number of operating points based on the measurements of the plurality of sensors [Par. 0015 & 0026 & 0029]; (characterized in plurality of different operational phases; defines which operational phases will be a part of the analysis based on sensor data)
project the current measurements of each operating point into the to detect one or more outliers [Par. 0015, 0030], if present; (projected on to the load vectors, generating a plurality of statistical measures that can be evaluated by the classifier 104 to determine if a fault is manifest in the new sensor data) and 
if one or more outliers are detected, identify a faulty sensor based on their contribution to a Q and T2 excursion [Par. 0034]. (It is also possible to further investigate the Q and T.sup.2 excursions, to understand which element of the observation vector is contributing to the excursion; this provides a mechanism to identify the source of the excursion)
However, Foslien fails to necessarily specify disclosing, when performing a principal components analysis of the training data to generate a principal components model, also defining a residual subspace; and
that if one or more outliers are detected, apply partial decomposition to generate one or more contribution plots; and based on the contribution plots, provide an indication as to which sensor or sensors are at fault.
Alcala discloses the use of multivariate statistical methods such as principle component analysis to detect and diagnose abnormal behavior including fault detection.  Alcala further discloses performing a principal components analysis of the training data to generate a principal components model defining a residual subspace (pg. 322; “PCA partitions the measurement space into a principal component subspace (PCS) and a residual subspace (RS)”); and 
if one or more outliers are detected, apply partial decomposition to generate one or more contribution plots; and based on the contribution plots, provide an indication as to which sensor or sensors are at fault (pg. 322; “After a fault is detected, it is necessary to diagnose its cause. There exist several methods to perform fault diagnosis. Some of these methods examine contributions of a variable to a fault detection index with the idea that the contributing variables will have high values. Contribution analysis methods that have been proposed include complete decomposition contributions (CDC), partial decomposition contributions (PDC), diagonal contribution (DC);” “Contribution plots basically calculate the contributions of variables under a fault situation and pick variables with large contribution as the likely cause of the fault”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Foslien with Alcala to further include having the principal components model define a residual subspace; and if one or more outliers are detected, apply partial decomposition to generate one or more contribution plots; and based on the contribution plots, provide an indication as to which sensor or sensors are at fault motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results for identifying faults and detecting their cause (KSR).
Neither Foslien nor Alcala specifically disclose wherein the plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid.
Roverso discloses a method and system for virtual sensors for measuring parameters from the energy sector and process industry, such as an amount of oil in discharged water or a mass flow rate of a steam used to drive a turbine in a power plant [Par. 0002].  He further teaches about virtual sensing techniques used to provide feasible and economical alternatives to costly or unpractical physical measurement devices and sensor systems [Par. 0021].  Roverso discloses an embodiment for multi-phase flow metering for use in oil and gas production [Fig. 8] & [Par. 0075], wherein a plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid [Par. 0087] (characterized by available wellhead measurements (head pressure, lift gas flow, etc.)).  
While not explicitly stated by Roverso, examiner takes official notice that virtual sensing systems designed for multi-phase flow metering as disclosed by Roverso would include a plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid as shown by prior art references not relied upon (Bello et al. (US 2016/0356125) and Poe, Jr. et al. (US 2009/0308601)).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method for analyzing and identifying faulty sensors as taught by Foslien in view of Alcala with the teachings of Roverso to further implement said system in an embodiment for virtual flow metering wherein the plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid motivated by a desire apply a known technique to a known device ready for improvement to yield predictable results (KSR), thereby monitoring for faulty sensors of the virtual metering system.  

With respect to claim 2, Foslien discloses that the controller comprises a processor based-controller [Par. 0042-0043].

With respect to claim 3, Foslien discloses that the controller comprises an application specific integrated circuit [Par. 0043].

With respect to claim 4, Foslien discloses wherein the plurality of sensors comprise temperature sensors or pressure sensors [Par. 0015]. (temperature (e.g., exhaust gas temperature) and pressure (e.g., combustor pressure))

With respect to claim 5, Foslien fails to necessarily disclose that projecting the current measurements into residual space defines a residual vector.  Foslien does teach about defining residual error estimates [Par. 0030 & 0032].
Alcala discloses that projecting the current measurements into residual space defines a residual vector (pg. 323; “                        
                            
                                
                                    x
                                
                                ~
                            
                            =
                            
                                
                                    P
                                
                                ~
                            
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    T
                                
                            
                            x
                        
                    ").
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Foslien with Alcala to further include projecting the current measurements into residual space defines a residual vector motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results for identifying faults and detecting their cause (KSR).

With respect to claim 6, Foslien discloses wherein detecting one or more outliers comprises generating a weighted square prediction error metric that is assessed for deviations from expected measurements [Par. 0033]. (In one specific implementation the residual error estimates are used to generate a measure known as the Q statistic. The Q statistic comprises a summation of prediction error. For example, the Q statistic can be generated as a sum of the squares of the distances of a single observation from the space defined by the multiway PCA model)

With respect to claim 7, Foslien discloses wherein detecting one or more outliers comprises computing a weighted square prediction error index for each measurement period [Par. 0033]. (Each observation will thus have a single Q statistic, with the Q statistic being a measure of the distance of each observation from the hyperplane defined by the principal components. Again, using training data statistical confidence limits of the Q statistic can be developed and used for subsequent batches of data to compare to the distribution of historical Q statistics)

With respect to claim 8, Foslien discloses indicating detection of a sensor fault if one or more outliers are detected [Par. 0034], [Fig. 9; 908] & [Claim 1]. (further generating an output indicating the fault responsive to the classifier determining that the fault occurred in the plurality of turbine engines during the plurality of different operational phases.)

With respect to claim 9, Foslien fails to necessarily disclose wherein the partial decomposition allocates the contribution of each sensor of the plurality of sensors to the one or more outliers.
Alcala discloses that the partial decomposition allocates the contribution of each sensor of the plurality of sensors to the one or more outliers (pg. 324; Sec 3.2)
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Foslien with Alcala to further include that the partial decomposition allocates the contribution of each sensor of the plurality of sensors to the one or more outliers motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results for identifying faults and detecting their cause (KSR).

With respect to claim 12, Foslien discloses a processor-based method for identifying faulty sensors [Par. 0013 & 0014], comprising: 
acquiring training measurements from a plurality of sensors over time (historical sensor data; PCA provides a mechanism for modeling the many interdependent variables in a turbine engine as a function of time for repeated cycles) [Par. 0005, 0013, 0014]; 
performing a principal components analysis of the training data to generate a principal components model defining a principal components component (characterized in load vectors) [Par .0013, 0014, 0028, 0029] (the multiway PCA mechanism includes a plurality of load vectors, each of the plurality of load vectors representing a principal component in the turbine engine sensor data from the multiple operational phases. The load vectors are preferably developed using sets of historical sensor data); 
 acquiring current measurements from the plurality of sensors [Fig. 9; 902] & [Par. 0013, 0014, 0030]; 
define a number of operating points based on the measurements of the plurality of sensors [Par. 0015 & 0026 & 0029]; (characterized in plurality of different operational phases; defines which operational phases will be a part of the analysis based on sensor data)
projecting the current measurements of each operating point into the to detect one or more outliers [Par. 0015, 0030], if present; (projected on to the load vectors, generating a plurality of statistical measures that can be evaluated by the classifier 104 to determine if a fault is manifest in the new sensor data)
if one or more outliers are detected, identify a faulty sensor based on their contribution to a Q and T2 excursion [Par. 0034]. (It is also possible to further investigate the Q and T.sup.2 excursions, to understand which element of the observation vector is contributing to the excursion; this provides a mechanism to identify the source of the excursion)
However, Foslien fails to necessarily disclose, when performing a principal components analysis of the training data to generate a principal components model, also defining a residual subspace; and
that if one or more outliers are detected, applying partial decomposition to generate one or more contribution plots; and  based on the contribution plots, providing an indication as to which sensor or sensors are at fault.
Alcala discloses the use of multivariate statistical methods such as principle component analysis to detect and diagnose abnormal behavior including fault detection.  Alcala further discloses performing a principal components analysis of the training data to generate a principal components model defining a residual subspace (pg. 322; “PCA partitions the measurement space into a principal component subspace (PCS) and a residual subspace (RS)”); and 
if one or more outliers are detected, apply partial decomposition to generate one or more contribution plots; and based on the contribution plots, provide an indication as to which sensor or sensors are at fault (pg. 322; “After a fault is detected, it is necessary to diagnose its cause. There exist several methods to perform fault diagnosis. Some of these methods examine contributions of a variable to a fault detection index with the idea that the contributing variables will have high values. Contribution analysis methods that have been proposed include complete decomposition contributions (CDC), partial decomposition contributions (PDC), diagonal contribution (DC);” “Contribution plots basically calculate the contributions of variables under a fault situation and pick variables with large contribution as the likely cause of the fault”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Foslien with Alcala to further include having the principal components model define a residual subspace; and if one or more outliers are detected, apply partial decomposition to generate one or more contribution plots; and based on the contribution plots, provide an indication as to which sensor or sensors are at fault motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results for identifying faults and detecting their cause (KSR).
Neither Foslien nor Alcala specifically disclose wherein the plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid.
Roverso discloses a method and system for virtual sensors for measuring parameters from the energy sector and process industry, such as an amount of oil in discharged water or a mass flow rate of a steam used to drive a turbine in a power plant [Par. 0002].  He further teaches about virtual sensing techniques used to provide feasible and economical alternatives to costly or unpractical physical measurement devices and sensor systems [Par. 0021].  Roverso discloses an embodiment for multi-phase flow metering for use in oil and gas production [Fig. 8] & [Par. 0075], wherein a plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid [Par. 0087] (characterized by available wellhead measurements (head pressure, lift gas flow, etc.)).  
While not explicitly stated by Roverso, examiner takes official notice that virtual sensing systems designed for multi-phase flow metering as disclosed by Roverso would include a plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid as shown by prior art references not relied upon (Bello et al. (US 2016.0356125) and Poe, Jr. et al. (US 2009/0308601)).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method for analyzing and identifying faulty sensors as taught by Foslien in view of Alcala with the teachings of Roverso to further implement said system in an embodiment for virtual flow metering wherein the plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid motivated by a desire apply a known technique to a known device ready for improvement to yield predictable results (KSR), thereby monitoring for faulty sensors of the virtual metering system.  

With respect to claim 13, claim 13 recites the same limitations as set forth in claim 4; therefore, claim 13 is rejected for similar reasons as discussed above with respect to claim 4.

With respect to claim 14, claim 14 recites the same limitations as set forth in claim 5; therefore, claim 14 is rejected for similar reasons as discussed above with respect to claim 5.

With respect to claim 15, claim 15 recites the same limitations as set forth in claim 8; therefore, claim 15 is rejected for similar reasons as discussed above with respect to claim 8.

With respect to claim 16, claim 16 recites the same limitations as set forth in claim 9; therefore, claim 16 is rejected for similar reasons as discussed above with respect to claim 9.

With respect to claim 17, Foslien discloses one or more computer-readable media comprising executable routines, which when executed by a processor [Par. 0042-0043] cause acts to be performed comprising:
acquiring training measurements from a plurality of sensors over time (historical sensor data; PCA provides a mechanism for modeling the many interdependent variables in a turbine engine as a function of time for repeated cycles) [Par. 0005, 0013, 0014]; 
performing a principal components analysis of the training data to generate a principal components model defining a principal components component (characterized in load vectors) [Par .0013, 0014, 0028, 0029] (the multiway PCA mechanism includes a plurality of load vectors, each of the plurality of load vectors representing a principal component in the turbine engine sensor data from the multiple operational phases. The load vectors are preferably developed using sets of historical sensor data); 
 acquiring current measurements from the plurality of sensors [Fig. 9; 902] & [Par. 0013, 0014, 0030]; 
defining a number of operating points based on the measurements of the plurality of sensors [Par. 0015 & 0026 & 0029]; (characterized in plurality of different operational phases; defines which operational phases will be a part of the analysis based on sensor data)
projecting the current measurements of each operating point into the to detect one or more outliers [Par. 0015, 0030], if present; (projected on to the load vectors, generating a plurality of statistical measures that can be evaluated by the classifier 104 to determine if a fault is manifest in the new sensor data)
if one or more outliers are detected, identify a faulty sensor based on their contribution to a Q and T2 excursion [Par. 0034]. (It is also possible to further investigate the Q and T.sup.2 excursions, to understand which element of the observation vector is contributing to the excursion; this provides a mechanism to identify the source of the excursion)
However, Foslien fails to necessarily disclose, when performing a principal components analysis of the training data to generate a principal components model, also defining a residual subspace; and
that if one or more outliers are detected, applying partial decomposition to generate one or more contribution plots; and  based on the contribution plots, providing an indication as to which sensor or sensors are at fault.
Alcala discloses the use of multivariate statistical methods such as principle component analysis to detect and diagnose abnormal behavior including fault detection.  Alcala further discloses performing a principal components analysis of the training data to generate a principal components model defining a residual subspace (pg. 322; “PCA partitions the measurement space into a principal component subspace (PCS) and a residual subspace (RS)”); and 
if one or more outliers are detected, apply partial decomposition to generate one or more contribution plots; and based on the contribution plots, provide an indication as to which sensor or sensors are at fault (pg. 322; “After a fault is detected, it is necessary to diagnose its cause. There exist several methods to perform fault diagnosis. Some of these methods examine contributions of a variable to a fault detection index with the idea that the contributing variables will have high values. Contribution analysis methods that have been proposed include complete decomposition contributions (CDC), partial decomposition contributions (PDC), diagonal contribution (DC);” “Contribution plots basically calculate the contributions of variables under a fault situation and pick variables with large contribution as the likely cause of the fault”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Foslien with Alcala to further include having the principal components model define a residual subspace; and if one or more outliers are detected, apply partial decomposition to generate one or more contribution plots; and based on the contribution plots, provide an indication as to which sensor or sensors are at fault motivated by a desire to apply a known technique to a known method ready for improvement to yield predictable results for identifying faults and detecting their cause (KSR).
Neither Foslien nor Alcala specifically disclose wherein the plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid.
Roverso discloses a method and system for virtual sensors for measuring parameters from the energy sector and process industry, such as an amount of oil in discharged water or a mass flow rate of a steam used to drive a turbine in a power plant [Par. 0002].  He further teaches about virtual sensing techniques used to provide feasible and economical alternatives to costly or unpractical physical measurement devices and sensor systems [Par. 0021].  Roverso discloses an embodiment for multi-phase flow metering for use in oil and gas production [Fig. 8] & [Par. 0075], wherein a plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid [Par. 0087] (characterized by available wellhead measurements (head pressure, lift gas flow, etc.)).  
While not explicitly stated by Roverso, examiner takes official notice that virtual sensing systems designed for multi-phase flow metering as disclosed by Roverso would include a plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid as shown by prior art references not relied upon (Bello et al. (US 2016.0356125) and Poe, Jr. et al. (US 2009/0308601)).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method for analyzing and identifying faulty sensors as taught by Foslien in view of Alcala with the teachings of Roverso to further implement said system in an embodiment for virtual flow metering wherein the plurality of sensors are positioned in a flow path of a fluid and at least one of the plurality of sensors measures a flow of a multiphase production fluid motivated by a desire apply a known technique to a known device ready for improvement to yield predictable results (KSR), thereby monitoring for faulty sensors of the virtual metering system.  

With respect to claim 18, claim 18 recites the same limitations as set forth in claim 5; therefore, claim 18 is rejected for similar reasons as discussed above with respect to claim 5.

With respect to claim 19, claim 19 recites the same limitations as set forth in claim 8; therefore, claim 19 is rejected for similar reasons as discussed above with respect to claim 8.

With respect to claim 20, claim 20 recites the same limitations as set forth in claim 9; therefore, claim 20 is rejected for similar reasons as discussed above with respect to claim 9.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 11 distinguishes over the closest available prior art Foslien et al. (US 2007/0124113), Alcala et al. (“Analysis and generalization of fault diagnosis methods for process monitoring;” 2011), and Roverso (US 2011/0010318) because the prior art, either singularly or in combination fails to anticipate or render obvious “wherein the number of operating points are defined through a receding horizon filtering, comparison with filtered values, and clustering based on measurements of specified variable” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis) (see response to arguments for additional remarks)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 2008/0276128) discloses a method and apparatus for diagnosing faults. Process data is analyzed using a first metric to identify a fault. The process data was obtained from a manufacturing machine running a first recipe. A fault signature that matches the fault is identified. The identified fault signature was generated using a second metric and/or a second recipe. At least one fault class that is associated with the fault signature is identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865   

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
08/18/2022